ALLEN, J.
1. There is no presumption of negligence as against either party to an accident except such as- arises upon the facts proved.
2. Where the driver of an automobile is killed at the intersection of two streets in a village by collision with an interurban car which is running at a rate of speed which violates the village ordinance, and the plaintiff’s evidence affords no proof whatever as to the speed at which the decedent was driving his automobile, nor as to his conduct immediately preceding the accident, it is error for a reviewing court to reverse a judgment for plaintiff upon the ground that a clear presumption of contributory negligence arises from plaintiff’s evidence,
3. A traveler upon a street in a village crossing the track of an interurban railway has a right to presume that the interurban railway will conform to an ordinance of the city council prohibiting the running of interurban cars through its limits at a rate of speed greater than that named in the ordinance. If the traveler acts in accordance with such presumption in the absence of knowledge of the fact that the interurban railway company is exceeding such speed limit in running an interurban .car, such action upon the part of the traveler will not of itself constitute an act of negligence. Hart v. Devereux, Receiver, 41 Ohio St., 565, approved and followed.
Judgment reversed.
Marshall, C. J., Robinson, Jones, Matthias and Day, JJ., concur. Wanamaker, J., not participating.